—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a grievance purportedly arising out of a collective bargaining agreement, the petitioner appeals from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated May 19, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
Although the respondent’s grievance and demand for arbitration were couched in terms of violations of the parties’ collective bargaining agreement, an examination of the true substance of the dispute and of the remedy sought reveals that the matter sought to be arbitrated is a legislative equivalency claim pursuant to Matter of Torre v County of Nassau (86 NY2d 421) rather than a claim based on breach of the parties’ contract (see generally, Matter of Save the Pine Bush v City of Albany, 70 NY2d 193). Since the legislative equivalency claim is properly asserted in a proceeding pursuant to CPLR article 78 to which a four-month Statute of Limitations applies (see, CPLR 217), the respondent’s demand was untimely and the arbitration must be permanently stayed on that ground (see, CPLR 7503 [b]; 7502 [b]). In view of the foregoing, we do not consider the remaining issues raised by the parties. Ritter, J. P., Thompson, Altman and Smith, JJ., concur.